DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 and specie IA (claims 1-9) in the reply filed on 9/29/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the major portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, what is considered “the major portion”?  Is this the majority of the top surface of the PCB?  Is this referring to over half (majority) of the PCB? The Examiner requests that the Applicant please clarify.  For the purpose of examination, the broadest reasonable interpretation will be used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczynski et al. (2014/0034375) in view of Akimoto (JP04-067697A).
Regarding claims 1-2, 4, 6, Kuczynski discloses a method of providing a printed circuit board and a plated through copper extending through the PCB (paragraphs 0009, 0012-0019). Kuczynski discloses that it is important to prevent thermal expansion of the printed circuit board as its temperature increases so that the electrical connections between electronic components are not affected (paragraph 0006).
Kuczynski does not specifically disclose providing a mask used for IR reflow processes, said mask reflecting radiant heat away from the major portion of the PCB minimizing laminate expansion and radiant heat impinging upon the PTH with PTH expanding due to radiant heating, minimizing CTE mismatch, and reducing tensile strain in the PTH copper.  However, Akimoto discloses an IR reflective coating mask (reflective pigments or metal oxides) that is used on a printed circuit board.  Akimoto discloses placing the mask on the surface that does not require heating (see provided English translation).  To one skilled in the art at the time of the invention it would have been obvious to apply a reflective coating to the surface of the PCB to prevent heat 
Regarding claims 3 and 9, since the mask of Akimoto is used to prevent heating specific surfaces of the PCB, it would have been obvious to one skilled in the art at the time of the invention to put the mask on the surface prior to solder reflow operations in an IR oven to prevent damage to surfaces that are not meant to be heated.  
Regarding claim 5, Akimoto discloses placing the coating on the surfaces that do not need to be heated.  Therefore, since the PTH regions are the regions to be heated, the coating would be placed on all regions other than the PTH.  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczynski et al. (2014/0034375) in view of Akimoto (JP04-067697A) as applied to claims 4 and 6 above, and further in view of Parks et al. (2010/0028690).
Regarding claims 7-8, Akimoto does not specifically disclose that the coating includes an IR reflective pigments that include inorganic colored pigments or titanium dioxide.  However, Parks discloses that it is known to use titanium dioxide or Shepherd Black 30C940 (inorganic colored pigment) as an IR reflective coating (paragraph 0173) to prevent heating of a surface.  To one skilled in the art at the time of the invention it 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN B SAAD/           Primary Examiner, Art Unit 1735